Title: To Benjamin Franklin from Le Roy, [c. December 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Dear Sir
[c. December, 1778]
I send you The Book of M. Diderot called Linterprétation de la nature where you will find Those ridiculous Explanations of The causes of the Aurora Borealis pag 79, 80, 83. I send you in the same time That Journey to Siberia I talked to you of where you will find pag 31 and 32 of the second volu what I told you of the noise made by a specie of aurora Borealis and in the first volu page 366 what is said of the chaplain of a Ship who by having a chimney in his room kept free from the Scurvy Tho’ all the other people of the Ship was seized by it and where is The Signet in that first volume pag 412 the article relating to That well That could not be dugged because the Earth was frozen but the abbee chap pretends in his history of Siberia That Those 13 toises is a mistake and that it must be read 13 pieds— accept Dear Sir of my best compliments have you received your Dispatches?
 
Addressed: a Monsieur / Monsieur Franklin / Députe du Congrès
